Citation Nr: 1505569	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a disability rating in excess of 10 percent for residuals, right ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which determined that new and material evidence had not been presented in order to reopen the Veteran's claims for entitlement to service connection for a left knee and a low back disability.  In addition, the RO continued a 10 percent disability rating for residuals of avulsion fracture, right ankle.

The Veteran and her husband provided testimony before the undersigned Veterans Law Judge via videoconference in December 2014.  A transcript of the hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left knee and low back disorder, entitlement to a disability rating in excess of 10 percent for residuals, right ankle avulsion fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's claim for entitlement to service connection for a low back disorder in a July 2002 rating decision and the denial was confirmed in a November 2002 rating decision; Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the November 2002 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a back disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3. The Board denied the Veteran's claim for entitlement to service connection for a left knee disorder in a December 2006 decision.

4. Since the December 2006 Board decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a left knee disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The November 2002 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Because evidence received since November 2002 is new and material, the claim of service connection for low back disorder is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3. A December 2006 Board decision that denied service connection for a left knee disorder is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (a) (2014).

4. Evidence received since the December 2006 Board decision is new and material and the claim of service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefits sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).




Back disorder

The RO denied the claim Veteran's claim for entitlement to service connection for a back disorder, to include as secondary to knee disorders, in a July 2002 rating decision, noting that the Veteran's claim for entitlement to service connection for right and left knee disorders were being denied, and that therefore, service connection on a secondary basis was denied.  In addition, the RO found that service treatment records for her active duty period did not show subjective or objective reference to the low back.  The RO noted that a July 1992 post active duty military record reflected her report of sudden onset of low back pain when leaning forward to get something out of her purse.  

A November 2002 rating decision reflected that the Veteran's service treatment records had been added to the record, but did not warrant any changes in the previous rating decisions.

New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since November 2002, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran submitted a September 2009 opinion from this provider shows that he opined that it is "more likely than not" that her low back pain was related to her past military duty.  A January 2015 letter from the Veteran's private chiropractor, D.S.J., D.C., reflects his opinion that her right knee dysfunction contributed to her back disabilities.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in November 2002.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a  low back disorder.  Hence, the appeal to this extent is allowed.
Left knee disorder

The Board denied the claim Veteran's claim for entitlement to service connection for a left knee disorder in a December 2006 decision, finding that the Veteran's left knee symptomatology noted during service in 1982 was acute in nature and
resolved without leaving chronic residual disability.  

New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since December 2006, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran submitted a private February 2007 opinion from the Veteran's private chiropractor  R.A.P., D.C., reflecting his opinion that it is "more likely than not" that the Veteran's knee pain was related to her military duty.  He noted that her knee pain began in the military and found that MRI findings were consistent with long hours of standing on cement.  A September 2009 opinion from this provider shows that he opined that it is "more likely than not" that her knee was related to her past military duty.  A January 2015 letter from the Veteran's private chiropractor, D.S.J., D.C., reflects his opinion that her right knee dysfunction contributed to her left knee disability.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in December 2006. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a left knee disorder.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed.


REMAND

The Veteran has claimed that her left knee disorder is related to service or to her service-connected right ankle, as she alters her gait due to this disability. She has also claimed that her back disorder is secondary to her service-connected disabilities.  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

A February 2007 letter from the Veteran's private chiropractor  R.A.P., D.C., reflects his opinion that it is "more likely than not" that the Veteran's knee
pain is related to her military duty.  He noted that her knee pain began in the military and found that MRI findings were consistent with long hours of standing on cement.  A September 2009 opinion from this provider shows that he opined that it is "more likely than not" that her knee and low back pain was related to her past military duty. 

A January 2015 letter from the Veteran's private chiropractor, D.S.J., D.C., reflects his opinion that her right knee dysfunction contributed to her left knee and back disabilities.  
As such, the Veteran should be afforded a VA examination in order to determine whether her back or left knee disorders are related to service or are secondary to service-connected disabilities.

At her hearing, the Veteran indicated that she had undergone surgery on her service-connected right ankle in December 2014.  VA medical records reflect this surgery.  The Board notes that the Veteran has not been provided with a VA examination subsequent to this surgery to determine the current nature and severity of her service-connected right ankle disability.  As such, on remand, the Veteran should be provided with a VA examination to determine the current nature and severity of her right ankle disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of her current left knee and low back disorders.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current left knee or low back disorders had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's left knee or low back disorder has been caused (in whole or in part) by her service-connected right knee and/or right ankle disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's left knee or low back disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right knee and/or right ankle disabilities.

If the Veteran's left knee or low back disorder has been aggravated by his service-connected right knee and/or right ankle disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for left knee or low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected right ankle disability.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion of the right ankle should be reported in degrees, and determine whether the Veteran's limitation of motion of her ankle is moderate or marked.  The examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


